Citation Nr: 0510090	
Decision Date: 04/07/05    Archive Date: 04/21/05	

DOCKET NO.  04-05 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a higher initial evaluation for coronary 
artery disease, status post myocardial infarction and 
pacemaker implantation, currently evaluated at 30 percent.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The veteran, who had active service from July 1967 to March 
1969, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  An April 2003 rating decision granted service connection 
for coronary artery disease, status post myocardial 
infarction and pacemaker implantation and assigned a 30 
percent evaluation from November 29, 2002.  That rating 
decision also assigned a 100 percent schedular evaluation 
effective January 7, 2003, pursuant to the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7006 and the date he 
suffered a myocardial infarction, and then assigned a 30 
percent evaluation from April 7, 2003.  

3.  Prior to January 7, 2003 and from April 7, 2003, the 
veteran's heart disease is not shown to have manifested more 
than one episode or acute congestive heart failure in the 
past year; a workload of greater than three METs but not 
greater than five METs resulting in dyspnea, fatigue, angina, 
dizziness or syncope; or left ventricular dysfunction, with 
an ejection fraction of 30 to 50 percent.  




CONCLUSION OF LAW

Prior to January 7, 2003 and from April 7, 2003, the criteria 
for an initial evaluation in excess of 30 percent for 
coronary artery disease, status post myocardial infarction 
and pacemaker implantation have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.104, Diagnostic Code 7006 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004). 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the April 2003 rating 
decision and the Statement of the Case issued in connection 
with the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reasons his claim was denied.  In addition, a letter to the 
veteran dated in March 2004 specifically notified the veteran 
of the substance of the VCAA.  The Board observes that the 
March 2004 letter, consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) essentially satisfied the notification 
requirements of the VCAA by:  (1) Informing the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the veteran was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim.  

While the Board acknowledges that the March 2004 VCAA letter 
was initially provided to the veteran after the initial April 
2003 rating decision which granted service connection for his 
heart disease and assigned an initial 30 percent evaluation, 
in another case regarding the timing of the VCAA notice, the 
United States Court of Appeals for Veterans Claims (Court) 
held that in such situations the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board would also observe that since this claim for a 
higher initial evaluation arose upon receipt of a notice of 
disagreement in response to a decision on a claim, an opinion 
from the VA General Counsel held that further notice under 
38 U.S.C.A. § 5103(a) was unnecessary since the RO had 
already provided VCAA notice in a December 2002 letter in 
connection with the veteran's claim for service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Furthermore, all the VCAA essentially requires is that the 
duty to notify be satisfied and that a claimant is given an 
opportunity to submit information and evidence in support of 
their claim.  In this case, the March 2004 VCAA letter, 
coupled with the April 2003 rating decision and the Statement 
of the Case which provided the veteran notice of the specific 
criteria necessary to be established in order to warrant a 
higher evaluation clearly provided the veteran notice of the 
evidence necessary to substantiate his claim.  Once this has 
been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
are associated with the claims file as are private and VA 
treatment records identified by the veteran.  In addition, 
the veteran has been afforded two VA examinations in order to 
assess the severity of his disability.  Significantly, the 
veteran and his representative have not indicated to the RO 
or the Board that there is any additional evidence that needs 
to be obtained in order to fairly decide the veteran's claim.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the record is complete 
and this matter is ready for appellate review.  

The veteran essentially contends that the current evaluation 
assigned for his heart disability does not accurately reflect 
the severity of that disability.  The veteran specifically 
asserts that he feels he is entitled to a 60 percent 
evaluation because his coronary heart disease has caused him 
to change his lifestyle considerably.  

Historically, a rating decision dated in April 2003 granted 
service connection for coronary artery disease, status post 
myocardial infarction and pacemaker implantation and assigned 
a 30 percent evaluation from November 29, 2002.  That rating 
decision also assigned a 100 percent evaluation effective 
January 7, 2003, the date he suffered a myocardial 
infarction, and then assigned a 30 percent evaluation from 
April 7, 2003.  The RO explained that the assignment of the 
30 percent evaluation from April 7, 2003, was three months 
after the heart attack in accordance with the law.  The 
veteran has not in any way disputed the reduction of his 
disability evaluation from 100 percent to 30 percent 
effective April 7, 2003, and since, as will be explained 
below, that reduction is required under the Schedule for 
Rating Disabilities, the Board will only address whether the 
initial 30 percent evaluation and the 30 percent evaluation 
assigned following the reduction from 100 percent were 
appropriate evaluations based on the evidence of record.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residuals conditions in 
civilian life.  Generally, the degree of disabilities 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, at the time of an initial 
rating as is the situation in this case, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's heart disease is evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7006 for a myocardial infarction.  
The Board would note that the schedular criteria under 
Diagnostic Code 7006 are identical to the criteria under 
Diagnostic Code 7005 for arteriosclerotic heart disease 
(coronary artery disease).  Under Diagnostic Code 7006, a 100 
percent evaluation is for assignment during and for three 
months following a myocardial infarction, documented by 
laboratory tests.  Thereafter, the evaluations range from 10 
percent to 100 percent.  The currently assigned 30 percent 
evaluation is warranted for a history of documented 
myocardial infarction resulting in a workload greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram 
or X-ray.  A 60 percent evaluation is for assignment with 
evidence of more than one episode of acute congestive heart 
failure in the past year; or workload greater than 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness or syncope; or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  Lastly, a 100 percent 
evaluation is for assignment with evidence of chronic 
congestive heart failure; workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

When the evidence of record is reviewed under the schedular 
criteria set forth above, the Board finds that the veteran 
does not meet the schedular criteria for the next higher 60 
percent evaluation prior to January 7, 2003 or after April 7, 
2003.  In this regard, a review of the treatment records and 
VA examinations do not disclose that the veteran has had an 
episode of acute congestive heart failure in the year 
preceding the grant of service connection for heart disease, 
that was effective in November 2002.  The Board notes that 
while at the time of the January 2003 VA examination the 
veteran reported that he had had congestive heart failure and 
that he still had it on a chronic basis, the evidence for 
consideration does not, in fact, document any episodes of 
acute congestive heart failure.  The only reference to 
congestive heart failure appears to be in private medical 
records dated in December 1999 and January 2001, and then 
only in the history portion of those records and in the 
impression following the examinations, specifically the 
impression of atherosclerotic heart disease with chronic 
atrial fibrillation and congestive heart failure.  
Significantly, none of the more recently dated VA outpatient 
treatment records document the presence of congestive heart 
failure and an echocardiogram performed in May 2002 contain 
no findings of congestive heart failure.  Most significantly, 
the VA examinations performed in January and April 2003 did 
not conclude with any diagnosis of congestive heart failure.  

With respect to clinical findings with respect to METs, the 
Board notes that there are only two records which contain 
these clinical findings, the January and April 2003 VA 
examinations.  The January 2003 VA examination indicated that 
the veteran's MET level was 2 to 4, while the April 
examination reported that the MET level was 5 to 6.  And 
while the MET level reported at the time of January 2003 VA 
examination may raise the question of the veteran's 
entitlement to a 60 percent evaluation, i.e. a workload 
greater than 3 METs but not greater than 5 METs, at the time 
of the April 2003 VA examination the veteran's MET level of 5 
to 6 was clearly consistent with criteria of 30 percent 
evaluation of 5 METs but not greater than 7 METs.  As for the 
January 2003 examination METs finding, the Board notes that 
at the time of that examination the veteran was assigned a 
100 percent evaluation for his heart disability, and that it 
was obtained during the three months following the veteran's 
myocardial infarction.  Therefore, in the Board's opinion 
that single isolated clinical finding does not provide a 
basis for a higher initial evaluation on April 7, 2003, the 
dated the veteran's 100 percent evaluation was reduced to 30 
percent.  In this regard, the Board finds that the April 2003 
VA examination has the greatest probative value as to the 
severity of the veteran's heart disability at the time the 
veteran's evaluation was reduced on April 7, 2003, and that 
the April 2003 VA examination did not show that the veteran 
met the criteria for an evaluation in excess of 30 percent.

With respect to a higher evaluation based on left ventricular 
dysfunction with an ejection fraction 30 to 50 percent, the 
Board notes that none of the treatment records or VA 
examinations indicate that the veteran's ejection fraction 
approaches 30 percent.  Rather, both VA examinations 
indicated that the ejection fraction was 66 percent.  
Similarly, a record dated in August 2002 indicated that the 
left ventricular ejection fraction was 66 percent with normal 
being between 50 to 80 percent.  Therefore, the Board 
concludes that the veteran does not meet the criteria for an 
initial evaluation in excess of 30 percent under any of the 
criteria for the above.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  In this case, there has been no assertion or 
showing by the veteran that his heart disease has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

The Board is also cognizant of the benefit of the doubt rule.  
However, the Board finds that the preponderance of the 
evidence is against a claim for a higher initial evaluation 
beyond the 30 percent evaluation currently assigned for the 
veteran's heart disease.  As such, the case does not present 
an approximate balance of positive and negative evidence for 
the application of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  



ORDER

An initial evaluation in excess of 30 percent prior to 
January 7, 2002 and from April 7, 2003, for coronary artery 
disease, status post myocardial infarction and pacemaker 
implantation is denied



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


